Exhibit 10.7

 

LOGO [g158126image001.jpg]     

Metro Phila & DE Commercial

Banking

MAC Y1379-171

123 South Broad Street

Philadelphia, PA 19109

215 670-6808 Fax

 

Wells Fargo Bank, N.A.

March 9, 2011

Urban Outfitters, Inc.

5000 South Broad Street

Philadelphia, PA 19112-1495

Attention: Frank Conforti, Chief Accounting Officer

 

    RE:      

Extension of Amended and Restated Credit Agreement dated as of September 23,
2004, as

amended, by and among Urban Outfitters, Inc., its Subsidiaries Listed On
Schedule 1 thereto, as

Borrowers, the Lenders (as defined in the Credit Agreement), and Wells Fargo
Bank, N.A., for

itself and as Administrative Agent for the Lenders.

Ladies and Gentlemen:

In response to your request for an extension of that certain Amended and
Restated Credit Agreement, dated as of September 23, 2004 (as amended by
(i) that certain Letter Agreement Concerning Amended and Restated Note, dated
May 16, 2005, (ii) that certain First Amendment to Amended and Restated Credit
Agreement, dated November 30, 2006, (iii) that certain Letter Agreement
Concerning Amended and Restated Note, dated May 31, 2007, (iv) that certain
Second Amendment to Amended and Restated Credit Agreement, dated December 10,
2007, (v) that certain Third Amendment, Consent and Waiver to Amended and
Restated Credit Agreement, dated September 21, 2009, and (vi) that certain
Letter Agreement Concerning Amended and Restated Note, dated May 27, 2010 the
“Credit Agreement”) by and among Urban Outfitters, Inc., its Subsidiaries Listed
On Schedule 1 thereto, as Borrowers, the Lenders (as defined in the Credit
Agreement), and Wells Fargo Bank, N.A. successor in interest by merger to
Wachovia Bank, National Association (the “Bank”), for itself and as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), the Bank hereby agrees as follows:

1. Amendment. Section 2.6(a) is hereby amended such that the date set forth
therein of March 10, 2011 is replaced by April 25, 2011.

2. Effectiveness. This extension letter will be effective as of December 10,
2010.

3. Continuing Effect. Except as expressly amended hereby, all of the terms,
covenants and conditions of the Credit Agreement and the other Credit Documents
shall continue in full force and effect.

4. Definitions. Capitalized terms used and not defined herein have the meanings
ascribed to such terms in the Credit Agreement.

5. Governing Law. This extension letter shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, without giving
effect to choice of law principles thereof.

Should you have any questions, please do not hesitate to call me at
(302) 765-5525.

 

Very truly yours,

WELLS FARGO BANK, N.A.

By:

  /s/ Stephen T. Dorosh   Name:  Stephen T. Dorosh   Title:    Vice President